Citation Nr: 0207177	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  98-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  

2.  Entitlement to an initial rating for tinnitus greater 
than 10 percent disabling.  

3.  Entitlement to a compensable initial rating for residuals 
of a spontaneous pneumothorax, status post-thoracotomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from May 1965 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  Service connection for the above 
disabilities was established in the December 1996 rating 
decision and initial ratings were assigned.  An initial 
noncompensable rating for tinnitus was increased to 
10 percent disabling in a July 1997 rating decision.  

The Board notes that the RO certified to the Board only the 
issues pertaining to ratings for hearing loss and residuals 
of a spontaneous pneumothorax.  However, the Board believes 
that the veteran's substantive appeal should be read to 
include the issue of the rating for tinnitus, thus perfecting 
his appeal of that issue.  Therefore, that issue is also 
properly before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran has Level II hearing in both ears.  

3.  The veteran has constant tinnitus that is bothersome 
under quiet conditions.  

4.  Pulmonary function testing has shown an FEV-1 of 
92 percent, an FEV-1/FVC of 74 percent, and a DLCO of 
83 percent.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss is noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.85, and Part 4, Code 6100 (2002).  

2.  Tinnitus is 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.85, and Part 4, Code 6260 (2002).  

3.  Residuals of a spontaneous pneumothorax, status post-
thoracotomy, are 10 percent disabling.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.85, and Part 4, Code 6844 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1995 and July 1997 rating decisions, September 1998 
statement of the case, and March 1999 supplemental statement 
of the case, the veteran and his representative were apprised 
of the applicable law and regulations and given notice as to 
the evidence needed to substantiate his claims.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 66 Fed. Reg. at 45,631 (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  A medical examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination, such that an additional 
medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the 
ratings assigned following the initial grant of service 
connection for residuals of the veteran's hearing loss, 
tinnitus, and lung condition.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted the distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  The Board will evaluate 
the level of impairment due to the disability throughout the 
entire period, considering the possibility of staged ratings, 
as provided by the Court in Fenderson.  

Hearing loss

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, VA's rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The reports of VA and private audiological evaluations since 
1996, including on VA compensation examination in October 
1996 and February 1999, reflect pure tone thresholds that 
have varied slightly.  The reports of the private testing, in 
1997 and 1998, provided data that was generally incomplete 
for rating purposes-they showed either raw charts of the 
audiometric results or furnished thresholds at only some of 
the frequencies required for evaluating hearing loss.  
However, those private data appear to show that the veteran's 
hearing was at least as good as, if not better than, that 
noted on the VA audiometric examinations.  

VA audiometric evaluation in October 1996 showed average pure 
tone thresholds of 41 decibels in the right ear and 35 
decibels in the left ear, at 1000, 2000, 3000, and 
4000 Hertz.  Speech discrimination scores of 88 percent were 
recorded for each ear.  Those data correspond to numeric 
designations of Level II hearing in each ear.  On VA 
audiometric evaluation in February 1999, pure tone threshold 
averages of 49 decibels for the right ear and 41 decibels for 
the left ear were obtained.  Speech discrimination scores of 
92 percent for the right ear and 84 percent for the left ear 
were recorded.  Those data correspond to numeric designations 
of Level I hearing for the right ear and Level II hearing for 
the left ear.  

The regulations provide for assignment of a noncompensable 
evaluation for bilateral hearing loss, regardless of whether 
the numeric designation is Level I or Level II in each ear.  
38 C.F.R. § 4.85, Tables VI & VII, Code 6100.  As noted 
above, the assigned evaluation is determined by mechanically 
applying the rating criteria to certified test results.  
Lendenmann.  Thus, a compensable evaluation for the veteran's 
bilateral hearing loss is not warranted under the provisions 
of the rating schedule.  

In exceptional cases, where evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  However, 
the Board believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's disability level.  There is no evidence 
that the veteran has ever been hospitalized for treatment of 
his hearing loss.  Neither does the record reflect marked 
interference with employment, despite the veteran's testimony 
that his hearing had gradually gotten worse and has required 
hearing aids.  He has submitted no evidence of excessive time 
off from work due to the disability or of concessions made by 
his employer because of his hearing loss.  There simply is no 
evidence of any unusual or exceptional circumstances that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Accordingly, a compensable rating for bilateral hearing loss 
is not warranted for any portion of the appeal period and 
must be denied.  

Tinnitus 

Recurrent tinnitus is evaluated 10 percent disabling.  
38 C.F.R. Part 4, Diagnostic Code 6260.  

A 10 percent evaluation is currently in effect for the 
veteran's tinnitus, which is the maximum rating provided by 
the rating schedule for the disability.  

The veteran testified at his personal hearing that his 
tinnitus can be bothersome, particularly when his 
surroundings are quiet.  Nevertheless, as with his hearing 
loss, the record does not indicate that the veteran has 
received any special treatment for his tinnitus or that his 
employer has made any concessions on account of his tinnitus.  
The evidence simply does not reflect any unusual 
circumstances that would take the veteran's case outside the 
norm so as to warrant assignment of an extraschedular rating 
for his tinnitus.  38 C.F.R. § 3.321(b).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Residuals of a spontaneous pneumothorax

The veteran's residuals of a spontaneous pneumothorax are 
rated under Code 6844 as post-surgical residuals (e.g., for 
lobectomy, pneumonectomy) of restrictive lung disease.  

The General Rating Formula for restrictive lung disease 
provides that with an FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy; a 100 percent rating is to be assigned.  

With an FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit); a 60 percent 
evaluation is warranted.  

A 30 percent rating is appropriate with an FEV-1 of 56- to 
70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  

For an FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted; 
a 10 percent evaluation is assigned.  Or rate the primary 
disorder.

Note (1): A 100-percent rating shall be assigned for pleurisy 
with empyema, with or without pleurocutaneous fistula, until 
resolved.

Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.

Note (3): Gunshot wounds of the pleural cavity with bullet or 
missile retained in lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling. Disabling injuries of shoulder girdle 
muscles (Groups I to IV) shall be separately rated and 
combined with ratings for respiratory involvement. 
Involvement of Muscle Group XXI (DC 5321), however, will not 
be separately rated.  38 C.F.R. § 4.97

The report of a private, routine physical examination in 
April 1994 notes no respiratory complaints or pertinent 
abnormal clinical findings.  

On VA compensation examination in September 1996, the veteran 
complained of right-sided pleuritic pain and wheezing since 
the pneumothorax in 1974.  Other than the surgical scar, no 
pertinent abnormal clinical findings were reported.  The 
examiner indicated that the clinical examination was normal, 
as was a chest x-ray, and diagnosed no abnormalities.  A 
pulmonary function test was not performed.  

Another VA compensation examination was conducted in February 
1997.  At that time the veteran reported having 
intermittently increased dyspnea on exertion, but indicated 
that he was able to do most activities.  He denied any cough, 
sputum, or hemoptysis.  No pertinent abnormal clinical 
findings, except for a healed thoracotomy scar, were noted.  
Pulmonary function testing revealed an FEV-1 of 92 percent, 
an FEV-1/FVC of 74 percent, and a DLCO of 83 percent.  

None of the private treatment records dated from 1994 to 1998 
or VA outpatient records dated in early 1997 reflects any 
other pertinent respiratory complaints or abnormal clinical 
findings.  The records do indicate that the veteran is a 
non-smoker.  

At his personal hearing, the veteran testified that he has 
shortness of breath and some minor pain on exertion.  He 
commented that his respiratory symptoms were bothersome, but 
not restrictive.  He indicated that, although he used 
inhalers briefly in 1997, he did not now take any medication 
for his lung condition.  

The Board finds that the evidence shows that the 
manifestations of the veteran's service-connected lung 
disability have been rather minimal.  Nevertheless, the 
criteria for evaluating the disability are based essentially 
solely on objective findings on pulmonary function testing.  
Those criteria refer primarily to three clinical values: the 
FEV-1, the FEV-1/FVC, and the DLCO.  Although the February 
1997 pulmonary function test showed that the FEV-1 and the 
DLCO did not meet the criteria for a compensable evaluation, 
the reported FEV-1/FVC of 74 percent does lie within the 
range for a 10 percent rating.  The General Rating Formula 
criteria are disjunctive, meaning that if any of the criteria 
for a particular rating are met, then that rating should be 
assigned.  

In this case, the criteria for a 10 percent evaluation for 
the veteran's service-connected residuals of a spontaneous 
pneumothorax are met, in light of the FEV-1/FVC value of 74 
percent.  However, there is no evidence that the 
manifestations of the disability, either by way of the 
veteran's complaints or objective findings, are so severe as 
to warrant a higher rating for any portion of the appeal 
period.  

Despite the veteran's testimony at his personal hearing 
regarding shortness of breath and pain, the record does not 
reflect any unusual circumstances, e.g., excessive time off 
work due to the disability or special accommodations by his 
employer, that would take the veteran's case outside the norm 
so as to warrant assignment of an extraschedular rating for 
his pneumothorax.  38 C.F.R. § 3.321(b).  

Accordingly, affording the veteran the benefit of the doubt, 
38 U.S.C.A. § 5107(b), a higher initial rating of 10 percent 
for residuals of his spontaneous pneumothorax, status 
post-thoracotomy, is granted.  


ORDER

A compensable initial rating for bilateral hearing loss is 
denied.  

A 10 percent initial rating for residuals of a spontaneous 
pneumothorax, status post-thoracotomy, is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  

An initial rating greater than 10 percent disabling for 
tinnitus is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

